Title: Acct. of the Weather in Decr. [1774]
From: Washington, George
To: 




Decr. 1st. Clear and pleasant, with but little Wind and that Southerly.
 


2. Cool & frosty in the Morning but very pleasant afterwards with but little Wind & that South.
 


3. Clear & calm in the forenoon but lowering afterwards. Wind blowing fresh from So. Wt.
 


4. Lowering Morning but Warm. Clear afterwards. Wind still Southerly.
 


5. Wind in the same place & Warm. Abt. Noon Cloudy with a few drops of Rain.
 


6. Clear and very pleasant with little or no Wind & warm.
 


7. Lowering all day with but little Wind. Warm.
 


8. Much such a day as the preceeding one. In the Evening Rain which contd. all Night.
 


9. Fine Rain all day, with but little Wind. Rather Raw & cool but not Cold.
 


10. Clear after the Morning with the Wind fresh & cold from No. Wt.
 


11th. Clear and very cold. Wind very fresh from the North West.
 


12. Clear and Cold, wind continuing in the same place.
 


13. More moderate, but Snowing fast all the forenoon.
 



14. Clear and not unpleast. with but little Wind.
 


15. Much such a day as yesterday.
 


16. Very pleasant.
 


17. Ditto.
 


18. Warm and pleasant. Wind Southerly very little.
 


19. Still Warm with Showers of Rain, & Wind fresh from the So. West. In the Afternn. it chang’d to No. Wt. & blew hard.
 


20. Wind still at No. West but not very hard or Cold, clear.
 


21. Calm all the forenoon and very warm and pleasant in the Afternoon. Wind at No. Et.
 


22. Again calm & pleasant. Afternoon hazy & Wind Easterly.
 


23. A little Snow in the forenoon. Wind continuing in the same place.
 


24. Clear and pleasant. Wind Northerly.
 


25. Remarkably pleasant Morning with little or no Wind. Afternoon hazy with a little Rain.
 


26. Clear, and neither very cold, or unpleasant, although the Wind blew fresh from the No. West.
 


27. Clear and pleasant forenoon. Cloudy afterwards with Snow in the Afternoon. Wind at No. East.
 


28. Lowering, and Snowing now and then throughout the day. Wind abt. No. West but not very Cold.
 


29th. Clear and tolerably moderate and pleasant notwithstanding the Wind was pretty fresh at So. Wt.
 


30. Calm and exceeding pleasant—being clear in the forenoon. Somewhat lowering afterwards.
 


31. Clear but pretty cool. Wind fresh from No. West.
